SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G (Amendment No. 3)* Under the Securities Exchange Act of 1934 NYMOX PHARMACEUTICAL CORPORATION (Name of Issuer) Common Shares (Title of Class of Securities) 67076P102 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 67076P102 1 Names of Reporting Persons I.R.S. Identification Nos. of above persons (entities only). Hal Pettigrew 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 6 Shared Voting Power 7 Sole Dispositive Power 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 8.2% 12 Type of Reporting Person (See Instructions) IN Item 1(a) Name of Issuer: Nymox Pharmaceutical Corporation Item 1(b) Address of Issuer’s Principal Executive Offices: 9900 Cavendish Blvd., Suite 306 St. Lauren, Quebec, Canada H4M 2V2 Item 2(a) Names of Person Filing: Hal Pettigrew Item 2(b) Address of Principal Business Office or, if none, Residence: 2311 Cedar Springs Road, Suite 100, Dallas, Texas 75201 Item 2(c) Citizenship: United States of America Item 2(d) Title of Class of Securities: Common Shares Item 2(e) CUSIP Number: 67076P102 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable. Item 4.
